DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendment filed November 2, 2021 wherein claims 1, 5 and 10 were amended, claim 4 was cancelled and claims 20-25 were added.
Claims 1-3 and 5-25 are pending and have been examined.
In view of the amendments, the previous Section 112 rejection is withdrawn as moot.  However, please see the new Section 112 rejections of new claims 20-25 below.
In view of the amendments to claims 1, 5 and 10, the previous Section 102 and 103 rejections are withdrawn as moot.

Specification
The disclosure remains objected to because of the following informalities: the last sentence of the “Description of Related Art” still references “the publication of patent application No. 2011/036913” near the end of the paragraph.  Applicant corrected the first instance of incorrectly identifying the publication as a patent application number, but not the second.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, this claim recites “wherein the first pins (plural) are configured to have a length” rendering unclear if such length is a measure of each pin or the total of pins.  Also, the claim recites “the upper ends” (plural).  However, claim 1 recites a singular upper end, rendering unclear if individual pin ends or an end of all the pins is being recited. 
New claims 21 and 22 are replete with antecedent basis issues.  Claim 1 from which new claims 21 and 22 depend recite a plurality of “first holes,” “first pins,” “first adjusting members” and “aligning parts” (all plural), but also recites certain singular limitations directed to the plural elements, such as the pins having “a base end,” an “upper end.”   Therefore, the recitations of “the” first adjusting member (singular), “the” first pin (singular), “the” first hole (singular) lack antecedent basis.  
Similarly, new claims 23 and 24 and 25, that depend from claim 10 include numerous antecedent basis issues, including the lack of antecedent basis for “the upper ends” in claim 23, “the first adjusting member” in claim 24 and “the first pin” and “the first hole” in claim 25.   To advance prosecution, it is suggested that terminology such as “each of” the adjusting members, first pins, first holes, etc. may provide proper antecedent basis directed to the plural elements recited in claims 1 and 10.   
 
Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
Claims 20-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to either show or reasonably suggest the adhering jig recited in claims 1-3, 5-9 and 20-22, or the method of using the jig of claim 1 recited in claims 10-19 and 23-25.   
Regarding claim 1, the closest prior art of record, Tean Electronic, CN 206181571U (hereafter Tean) teaches an adhering jig that includes the elements recited in claim 1 (see rejection of claims 1 and 4 in the previous office action), with the exception of the newly recited relationship between first and second supporting members wherein the first member covers the plurality of first adjusting members and the plurality of first pins penetrate through the plurality of first holes.  When taken into consideration with the remaining limitations of claim 1, such relationship is not found in Tean and has not been found either alone or in an obviously combinable way in the remainder of the prior art of record.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746